544 S.E.2d 771 (2000)
352 N.C. 599
Jack S. GRAY and Mary B. Gray t/a Tower Circle Motel
v.
NORTH CAROLINA INSURANCE UNDERWRITING ASSOCIATION.
No. 84PA99.
Supreme Court of North Carolina.
August 3, 2000.
Norman W. Shearin, Jr., Kitty Hawk, Robert L. O'Donnell, for Gray et al.
William W. Pollock, Raleigh, Larry B. Sitton, Greensboro, Matthew W. Sawchak, Raleigh, for N.C. Insurance Underwriting.
Prior report: 132 N.C.App. 63, 510 S.E.2d 396.

ORDER
Upon consideration of the petition filed by Defendant for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of August 2000."